Case 3:19-cv-00125-RGJ-CHL Document 51 Filed 04/22/21 Page 1 of 6 PageID #: 491




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00125-RGJ-CHL


 GLEN FLEMING,                                                                     Plaintiff,

 v.

 DONNIE TINNELL, et al.,                                                       Defendants.

                          MEMORANDUM OPINION AND ORDER

        Before the Court is the Motion to Amend Scheduling Order filed by Plaintiff Glen Fleming

 (“Fleming”). (DN 48.) Defendants filed a response. (DN 50.) Fleming did not file a rely and his

 time to do so has expired. Therefore, this matter is ripe for review.

        For the reasons set forth below, Fleming’s Motion to Amend Scheduling Order (DN 48) is

 GRANTED.

 I.     BACKGROUND

        A.      Procedural History

        Fleming filed the instant action in state court on December 11, 2018, and Defendants

 removed it to this Court on February 19, 2019. (DNs 1, 1-2.) Defendants then filed a Motion to

 Dismiss (DN 5) and Fleming filed a Motion to Amend (DN 13). On March 16, 2020, the Court

 granted Fleming leave to amend in part and denied Defendants’ Motion to Dismiss as moot. (DN

 17.) After Defendants had responded to the Amended Complaint (DN 19), the Court entered an

 Order for Meeting and Report directing the Parties to meet and confer pursuant to Rule 26(f) to

 develop a case management plan and set a Rule 16 case management conference for July 16, 2020.

 (DN 23.) The Parties filed their Rule 26(f) Report on May 29, 2020, and the Court ultimately

 remanded the case management conference and entered a scheduling order based on their plan on
Case 3:19-cv-00125-RGJ-CHL Document 51 Filed 04/22/21 Page 2 of 6 PageID #: 492




 August 5, 2020.1 (DN 26.) The initial scheduling order adopted the Parties’ proposal in their Rule

 26(f) Report and set the Parties’ deadline to complete fact discovery for January 15, 2021. (Id.)

         On November 24, 2020, prior to the close of fact discovery proposed by the Parties and

 adopted by the Court, Defendants filed a Motion for Summary Judgment. (DN 31.) Fleming filed

 both a response and Motion to Remand this matter to state court. (DNs 36, 37.) As part of his

 response, Fleming argued that summary judgment was not appropriate because discovery was not

 yet complete in this matter, and he requested additional time to complete discovery pursuant to

 Fed. R. Civ. P. 56(d). (DN 36, at PageID # 347; DN 36-4.) Both the Motion for Summary

 Judgment (DN 31) and the Motion to Remand (DN 37) remain pending before this Court. On the

 same day that Fleming filed his response and Motion to Remand, the Parties filed a Joint Motion

 to Amend Scheduling Order requesting an extension of deadlines that stated, “For various reasons,

 including dealing with COVID-19 restrictions, the parties are unable to meet the remaining

 deadlines.” (DN 38.) The Court granted the motion, extending fact discovery through March 15,

 2021, as requested by the Parties. (DN 39.)

         On March 5, 2021, the Court held a telephonic status conference to discuss a dispute

 between the Parties regarding the schedule. (DN 47.) Fleming indicated that he requested

 additional time to complete discovery, which Defendants opposed, and Defendants requested a

 stay of any discovery, including their deadline to respond to written discovery served by Fleming,

 pending a ruling on their Motion for Summary Judgment and Fleming’s Motion to Remand. (Id.)

 The Court directed the Parties to brief the issues.




 1
  The Parties’ Rule 26(f) Report does not state that date on which they met and conferred pursuant to Rule 26(f). It
 merely states that they conferred via e-mail. (DN 24.) However, in his instant motion, Fleming indicates that the
 Parties conducted their meeting the same day they filed their report. (DN 48-1, at PageID # 422.)


                                                         2
Case 3:19-cv-00125-RGJ-CHL Document 51 Filed 04/22/21 Page 3 of 6 PageID #: 493




        B.      The Instant Motion

        In his instant motion, Fleming requested additional time to complete written discovery,

 take the depositions of the three named Defendants, and subpoena relevant documents from the

 Bullitt County Sheriff’s Office. (DN 48-1.) Fleming indicated that he responded to written

 discovery from Defendants on October 6, 2020. (Id. at PageID # 422.) Fleming requested the

 depositions of the named Defendants on January 4, 2021, and served written discovery on

 Defendants on January 11, 2021. (Id. at 423; DNs 48-2, 48-3, 48-4, 48-5.) Fleming also served

 notice of his intent to subpoena certain documents from the Bullitt County Sheriff’s office around

 that same time. (DN 48-1, at PageID # 423.) Fleming contended that Defendants objected to the

 subpoena as well as to the need to respond to written discovery and sit for depositions given the

 procedural posture of the case. He emphasized that at the time he served his written discovery and

 requested depositions, there was sufficient time to complete the same prior to the expiration of the

 discovery period if Defendants had not objected. (Id. at 427.) While he admitted that Defendants

 are not forced to wait until the conclusion of fact discovery to file a motion for summary judgment,

 he argued that failing to allow additional time for fact discovery here would deprive him of “the

 opportunity to discovery [sic] the facts that will enable him to defeat summary judgment.” (Id. at

 424-25.) He emphasized that discovery in this case had only been open for four months at the time

 Defendants filed their dispositive motion. (Id. at 427.)

        In response, Defendants emphasized that this case was filed over two years ago and that

 Fleming had already been given a sufficient opportunity to conduct discovery. (DN 50.) Given

 Fleming’s pending motion to remand, they also argued that “it makes little sense to conduct further

 discovery if the case is to be sent back to state court.” (Id. at PageID # 481.) They argued that

 Fleming had not demonstrated he diligently pursued discovery as required by Fed. R. Civ. P.




                                                  3
Case 3:19-cv-00125-RGJ-CHL Document 51 Filed 04/22/21 Page 4 of 6 PageID #: 494




 16(b)(4) in order to warrant an extension and that Fleming should not benefit from “do[ing]

 nothing until the eleventh hour and not until after [Fleming] was facing a fully briefed, timely filed

 dispositive motion.” (Id. at 482-83.) Defendants also argued the existence of prejudice to them

 or lack thereof should not be dispositive in the Court’s analysis of Fleming’s request given

 Fleming’s previous lack of diligence. (Id. at 486-87.)

 II.    DISCUSSION

        A.      Legal Standard

        Pursuant to Fed. R. Civ. P. 16(b)(4), upon a timely motion, the Court may amend the

 Scheduling Order “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). In

 evaluating whether a party has shown “good cause,” the primary consideration is “the moving

 party’s diligence in attempting to meet the case management order’s requirements.” Inge v. Rock

 Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002) (quoting Bradford v. DANA Corp., 249 F.3d 807,

 809 (8th Cir. 2001)); see also Fed. R. Civ. P. 16(b) advisory committee’s note to 1983 amendments

 (“[T]he court may modify the schedule on a showing of good cause if it cannot reasonably be met

 despite the diligence of the party seeking the extension.”).

        B.      Analysis

        The Court concludes that Fleming has demonstrated sufficient good cause to justify a

 limited extension of the discovery period. Both Parties are incorrect about the amount of time

 discovery has been open in this case. Defendants seem want the Court to penalize Fleming for

 failing to seek discovery since he filed his Complaint while Fleming appears to contend that he

 could not seek any discovery until the Court entered its August 5, 2020, scheduling order. Fed. R.

 Civ. P. 26(d)(1) provides that generally “[a] party may not seek discovery from any source before

 the parties have conferred as required by Rule 26(f).” Fed. R. Civ. P. 26(d)(1). The Parties met




                                                   4
Case 3:19-cv-00125-RGJ-CHL Document 51 Filed 04/22/21 Page 5 of 6 PageID #: 495




 pursuant to Rule 26(f) on May 29, 2020, and, thus, could have begun to take discovery at any point

 after that date, including prior to the Court’s entry of a scheduling order on August 5, 2020. At

 the time Defendants’ dispositive motion was filed on November 24, 2020, Fleming had had six

 months to conduct discovery and had not done so. However, he still had approximately forty-five

 days under the terms of the schedule the Parties proposed to seek discovery. The Parties then

 requested a joint extension of the discovery period through March 15, 2021, and Fleming did serve

 written discovery sufficiently in advance of that date that responses would have been due prior to

 the expiration of the discovery period. Defendants simply chose not to respond to those requests

 in lieu of the instant motion practice. The Court sees no reason to penalize Fleming for choosing

 to take advantage of the full length of the discovery period to which the Parties agreed.

        Defendants’ position seems to be largely based on their pending dispositive motion.

 However, they produced no authority to support that the mere filing of a dispositive motion

 absolved them of their responsibility to respond to the discovery served by Fleming or is sufficient

 in this case for the Court to stay discovery. While their pending dispositive motion may resolve

 the matter, it also could be denied, at which point it would be necessary to complete the discovery

 Fleming now seeks to take prior to moving forward with any trial in this matter. Though

 Defendants’ response relied in part on the merits of its dispositive motion as support for its

 requested relief, the Court will not address those merits in the instant motion, nor will the Court

 address Fleming’s Rule 56(d) argument that he needed additional discovery prior to being able to

 fully respond to Defendants’ motion. The merits of that dispositive motion are not for the

 undersigned’s consideration, and the undersigned will thus leave both those merits and the decision

 of whether the additional topics of discovery Fleming contended he needs preclude entry of

 summary judgment to the District Judge. Nonetheless, the undersigned is not persuaded that the




                                                  5
Case 3:19-cv-00125-RGJ-CHL Document 51 Filed 04/22/21 Page 6 of 6 PageID #: 496




 mere existence of that dispositive motion is sufficient to pause discovery in this case. Likewise,

 the existence of the motion to remand does not appear to justify a stay of discovery given that the

 Parties fundamentally disagree on whether additional discovery would be needed even if the matter

 were to be remanded to state court.

            Here, Fleming’s written discovery requests were served sufficiently in advance of the fact

 discovery deadline that Defendants could have responded to them without requiring extension of

 the same. Likewise, his request to depose the named Defendants were made sixty days before the

 fact discovery deadline. Defendants have not sufficiently demonstrated that these depositions

 could not be accomplished within that window if they had not objected to the same. Therefore,

 the Court will grant Fleming’s Motion to Amend the Scheduling Order and will extend the fact

 discovery deadline as set forth below. Given that the Court has declined to stay discovery as

 requested by Defendants, Defendants should respond to the written discovery served by Fleming

 no later than thirty days following entry of this order or any later deadline on which the Parties can

 agree.

 III.       ORDER

            IT IS HEREBY ORDERED that Fleming’s Motion to Amend Scheduling Order (DN 48)

 is GRANTED. The Parties shall complete all fact discovery no later than July 30, 2021.

 Defendants shall respond to Fleming’s written discovery requests within thirty days from entry

 of this Order or by any later deadline on which the Parties can agree.




 cc: Counsel of record
        April 22, 2021


                                                    6
